Barnard, P. J.
The plaintiff was a passenger on the defendant’s railroad on the 1st of March, 1888. The train stopped at her station, and as she was getting off the platform, and before she got upon the ground, the train suddenly started, and the plaintiff was thrown off. She fell upon her head. This bruise swelled up to the size of an egg, and has left a depression in the skull. The plaintiff’s right side was hurt from her waist to her feet. She has suffered pain in this side down to the time of the trial. The injured knee-joint has swelled, and has remained larger than the other one. She is lame, and sometimes cannot step. The surgeon testifies that “the enlargement of the joint, the depression of the skull, in fact, the whole condition that I found there, is undoubtedly permanent.” The injuries are proven to be of such nature as would produce pain. The loss of the free use of her leg is proven to be a permanent result of her injury. The jury gave a verdict of $3,000. The verdict was not excessive, under the rules governing verdicts in such cases. The damages must be so large as to indicate some prejudice or some undue influence. The verdict is not so excessive as to call for a new trial on that account. The verdict should therefore be allowed to stand. Order reversed, with costs. All concur.